595 F.2d 365
79-1 USTC  P 9390
Ben H. LOGAN and Jeanne E. Logan, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 77-1124.
United States Court of Appeals,Sixth Circuit.
April 12, 1979.

Benjamin H. Logan, II, Grand Rapids, Mich., for petitioners-appellants.
Myron C. Baum, Acting Asst. Atty. Gen., Tax Division, U. S. Dept. of Justice, Washington, D. C., Gilbert E. Andrews, M. Carr Ferguson, Richard Farber, F. Arnold Heller, Gayle P. Miller, Meade Whitaker, Chief Counsel, Internal Revenue Service, Washington, D. C., for respondent-appellee.
Before ENGEL and KEITH, Circuit Judges and PECK, Senior Circuit Judge.

ORDER

1
Taxpayers Ben H. Logan and Jeanne E. Logan, husband and wife, appeal from decisions of the United States Tax Court, Docket Nos. 3959-68, 3657-72, adjudging them liable for federal income tax deficiencies and additions to tax which are due for the years 1957 through 1964.  The two cases were consolidated for trial, following which the court filed one memorandum opinion.  These findings of fact and conclusions of the Tax Court are reported at (1976) Tax Ct.Mem.Dec.  (P-H) P 76-143.  Taxpayers timely filed this consolidated notice of appeal.  Upon appeal the taxpayers assign numerous allegations of error in the tax court's determinations and procedures for making those determinations, none of which appear to be adequately supported by the record.  The deficiencies were based in large part upon evidence which was stipulated as correct by the taxpayers and the tax court did not err in determining that the taxpayers' failure to report income was due to fraud and with an intent to evade income taxes.  Accordingly,


2
IT IS ORDERED that the decisions of the tax court be and they are hereby affirmed.